Exhibit 10.1

 

SigmaTron International, Inc.

 

2018 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN

﻿

 

SECTION 1

﻿

PURPOSES OF THE PLAN

 

The purpose of this 2018 Non-Employee Director Restricted Stock Plan is to
promote the success and interests of SigmaTron International, Inc. and enhance
the stock ownership of the Directors of the Company by providing a method
whereby Non-Employee Directors receive a portion of their annual compensation in
restricted shares of the Company’s Common Stock in accordance with this Plan.

﻿

 

SECTION 2

﻿

DEFINITIONS AND CONSTRUCTION

 

2.1    Definitions.  As used in the Plan, terms defined parenthetically
immediately after their use shall have the respective meanings provided by such
definitions, and the terms set forth below shall have the following meanings (in
either case, such terms shall apply equally to both the singular and plural
forms of the terms defined):

 

(a)    “Award” means any Common Stock awarded under the Plan.

﻿

(b)    “Award Agreement” means the agreement, certificate or other instrument
evidencing the grant of any Award under the Plan.

﻿

(c)    “Awarded Stock” means the Common Stock awarded to a Grantee pursuant to
the Plan which is subject to any forfeiture and/or restrictions on
transferability in accordance with Section 6 of the Plan.

﻿

(d)    “Board” means the Board of Directors of the Company.

﻿

(e)     “Cause” means: (i) a felony conviction of a Grantee or the failure of a
Grantee to contest prosecution for a felony; or (ii) a Grantee’s willful
misconduct or dishonesty, any of which is determined by the Board to be directly
and materially harmful to the business or reputation of the Company. 

﻿

(e)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

﻿

(f)    “Committee” means the Compensation Committee of the Board.

﻿

(g)    “Common Stock” means the common stock of the Company.

﻿

(h)    “Company” means SigmaTron International, Inc., a Delaware corporation.

﻿

(i)    “Director” means a director serving on the Board.

﻿

(j)    “Disability” means permanent and total disability as determined under
procedures established by the Board for purposes of the Plan.





 

Page 1 of 1

--------------------------------------------------------------------------------

 



(k)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

﻿

(l)    “Fair Market Value” means as of any specified date, the closing price of
the Common Stock on NASDAQ (or, if the Common Stock is not then listed on such
exchange, such other national securities exchange or other market on which the
Common Stock is then listed or admitted to trading, as the case may be) on that
date, or if no prices are reported on that date, on the last preceding date on
which such prices of the Common Stock are reported.

﻿

(m)    “Grant Date” means the date on which the Committee granted an Award to a
Grantee.

﻿

(n)    “Grantee” means a Non-Employee Director who has been granted an Award, or
the personal representative, heir or legatee of the Grantee who has rights to
Awarded Stock.

﻿

(o)    “Non-Employee Director” means a member of the Board who is not an
employee of the Company or any Subsidiary of the Corporation.

﻿

(p)    “Plan” means this 2018 Non-Employee Director Restricted Stock Plan, as
the same may be amended from time to time.

﻿

(q)    “Restriction Period” means the period during which shares of Awarded
Stock are subject to forfeiture or restrictions on transfer (if applicable) as
described in Section 6 of the Plan and any applicable Award Agreement.

﻿

(r)    “Retirement” means a Non-Employee Director’s voluntary retirement from
the Board.

﻿

(s)    “Securities Act” means the Securities Act of 1933, as amended from time
to time, and any successor thereto.

 

2.2    Gender and Number.  Except where otherwise indicated by the context,
reference to the masculine gender shall include the feminine gender, the plural
shall include the singular and the singular shall include the plural.

 

2.3    Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

﻿

SECTION 3

﻿

SHARES SUBJECT TO THE PLAN

 

3.1    Shares Available.  The Common Stock to be offered under the Plan may be
authorized, but unissued Common Stock or Common Stock held in treasury.  The
aggregate number of shares of Common Stock subject to Awards under the Plan
shall not exceed 50,000 shares, subject to the adjustments provided in
Section 7.

 

3.2    Canceled, Terminated or Forfeited Awards.  Any shares of Common Stock
subject to any portion of an Award which, in any such case and for any reason,
expires, or is canceled, terminated or otherwise forfeited, without the
recipient having received any benefits of ownership (as such phrase is construed
by the Securities and Exchange Commission or its staff), shall again be
available for distribution in connection with Awards under the Plan.





 

Page 2 of 5

--------------------------------------------------------------------------------

 



SECTION 4

﻿

ADMINISTRATION

﻿

4.1    General.  The Plan shall be administered by the Committee.  Subject to
the express provisions of the Plan, the Committee shall have all of the powers
to construe and interpret the Plan and to determine all questions that shall
arise thereunder.  Without limiting the foregoing, the Committee shall have
authority to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to it, to determine the terms and provisions of the Awards
and Agreements (which shall comply with and be subject to the terms and
conditions of the Plan) and to make all other determinations necessary or
advisable for the administration of the Plan.  Except to the extent otherwise
provided by law, the Committee’s determination of the matters referred to in
this Section 4.1 shall be conclusive, final and binding on the Company and the
Grantees, their heirs and/or beneficiaries.

 

4.2    Section 16 Compliance.  It is the intention of the Company that the Plan
and the administration of the Plan comply in all respects with Section 16(b) of
the Exchange Act and the rules and regulations promulgated thereunder.  If any
Plan provision, or any aspect of the administration of the Plan, is found not to
be in compliance with Section 16(b) of the Exchange Act, the provision or
administration shall be deemed null and void, and in all events the Plan shall
be construed in favor of its meeting the requirements of Rule 16b-3 promulgated
under the Exchange Act.

 

﻿

SECTION 5 

﻿

ELIGIBILITY AND PARTICIPATION

 

Participation in the Plan shall be limited to Non-Employee Directors.  A
director who is an employee of the Company and who retires or resigned from
employment with the Company and/or any of its subsidiaries, but remains a
director of the Company, shall become eligible to participate in the Plan at the
time of such termination of employment.  Subject to the terms of the Plan, the
Committee shall determine the amount of, and terms of, all Awards to eligible
Non-Employee Directors.

 

 

SECTION 6

﻿

AWARD TERMS

 

6.1    Awards and Certificates.

 

(a)    Awarded Stock shall be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of one or more stock
certificates.  Any certificate issued in respect of any Award shall be
registered in the name of the Grantee and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such Award,
substantially in the following form:

﻿

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
2018 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN OF SIGMATRON INTERNATIONAL,
INC. AND AN AWARD AGREEMENT.  COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE AT
THE OFFICES OF SIGMATRON INTERNATIONAL, INC.” 

﻿

(b)    The Committee may require that the certificates evidencing such shares be
held in custody by the Company until the restrictions thereon shall have lapsed
and that, as a condition of any Award, the Grantee shall have delivered a stock
power, endorsed in blank, relating to the Common Stock covered by such Award.





 

Page 3 of 5

--------------------------------------------------------------------------------

 



(c)    Upon the end of the Restriction Period and provided that the Awarded
Stock has not been forfeited, the Company shall, upon the Grantee’s request or
upon its own initiative, issue or have issued new certificates without the
legend described in Section 6.1(a), in exchange for those certificates
previously issued.

 

6.2    Terms and Conditions.   Awarded Stock shall be subject to the following
terms and conditions:

 

(a)    Vesting.  All Awarded Stock shall be vested on the six-month anniversary
of the Grant Date.

﻿

(b)    Restrictions on Transfer.  Subject to the provisions of the Plan and the
Award Agreement referred to in Section 6.2(g), and until the expiration of the
six-month anniversary of the Grant Date (“Restriction Period”), the Grantee
shall not be permitted to sell, assign, transfer, pledge or otherwise encumber
Awarded Stock; however, the Grantee shall have the right to receive dividends
with respect to the Awarded Stock and to vote the shares of the Awarded Stock
prior to the expiration of the Restriction Period.

﻿

(c)    Rights with Respect to Awarded Stock.  Except as provided in Sections
6.2(b) and this 6.2(c) and the Award Agreement, the Grantee shall have, with
respect to the Awarded Stock, all of the rights of a holder of Common Stock
including the right to vote the Awarded Stock and, if granted by the Board, the
right to receive any dividends.

﻿

(d)    Forfeiture of Unvested Awarded Stock.  Except to the extent otherwise
provided in the applicable Award Agreement and Sections 6.2(a) and 6.2(f), if a
Grantee ceases to be a Non-Employee Director of the Company for any reason other
than death, Disability or Retirement, or Cause, all unvested Awarded Stock shall
be forfeited as of the date the Grantee ceases to be a Non-Employee Director.

﻿

(e)    If a Grantee ceases to be a Director of the Company because of removal
for Cause, all unvested Awarded Stock shall be forfeited as of the date the
Grantee ceases to be a Director.

﻿

(f)    In the event of a Grantee’s death, Disability or Retirement while a
Director of the Company, all unvested Awarded Stock shall become fully vested
and all restrictions (other than restrictions on transferability in the absence
of registration of the Awarded Stock under the Securities Act or the
availability of an exemption therefrom), shall end as of the date of such death,
Disability or Retirement.

﻿

(g)    Each Award shall be confirmed by, and be subject to, the terms of an
Award Agreement.

﻿

(h)    The Committee may at any time accelerate the vesting of all or any
portion of any Award or provide for the lapsing of any conditions or
restrictions on any outstanding Award, or portion thereof.

﻿

﻿

SECTION 7

﻿

ADJUSTMENTS UPON CHANGE IN CAPITALIZATION

 

Notwithstanding the limitations set forth in Section 3, in the event of a
merger, reorganization, consolidation, recapitalization, reclassification,
split-up, spin-off, separation, liquidation, stock dividend, stock split,
reverse stock split, property dividend, share repurchase, share combination,
share exchange, issuance of warrants, rights or debentures or other change in
corporate structure of the Company affecting the Common Stock, the Committee
shall make such substitution or adjustments in the aggregate number and kind of
shares reserved for issuance under the Plan, in the number of shares subject to
outstanding Awards, and/or such other equitable substitution or adjustments as
it may determine to be appropriate in its sole discretion; provided, however,
that the number of shares subject to any Award shall always be a whole number.





 

Page 4 of 5

--------------------------------------------------------------------------------

 



SECTION 8

﻿

TERMINATION AND AMENDMENT

 

The Committee shall have the right and power at any time and from time to time
to amend or alter the Plan, in whole or in part, and at any time to terminate
the Plan, provided however, that an amendment to the Plan may be conditioned
upon the approval of the stockholders of the Company if and to the extent the
Committee determines that stockholder approval is necessary, appropriate, or
required by law or agreement.    Notwithstanding the foregoing, any termination,
amendment, or modification of the Plan shall not, in any material way, adversely
affect any Awarded Stock previously granted under the Plan without the written
consent of the affected Grantee.

﻿

 

SECTION 9

﻿

NO WITHHOLDING

 

Each Grantee shall be responsible for the payment of any taxes required by law
to be paid in respect of Awards under the Plan and the Company shall make no
withholding with respect to any Award.

 

﻿

SECTION 10

﻿

NO RIGHT TO RE-ELECTION

 

Nothing in the Plan or in any Award granted pursuant to the Plan or any action
taken under the Plan shall confer on any individual any right to continue as a
Non-Employee Director or director of the Company or to be re-nominated by the
Board or re-elected by the stockholders of the Company.

 

﻿

SECTION 11

﻿

TERM OF THE PLAN

 

The Plan shall become effective only upon approval by the stockholders of the
Company and, unless earlier terminated in accordance with the provisions of the
Plan, shall remain in effect for a term of ten (10) years from the date of such
stockholder approval.

﻿

﻿

SECTION 12

﻿

GOVERNING LAW

 

To the extent that state laws shall not have been preempted by any laws of the
United States, the Plan shall be construed, regulated, interpreted and
administered according to the laws of the State of Delaware without regard to
its conflict of laws rules.

﻿



 

Page 5 of 5

--------------------------------------------------------------------------------